LS DRAFT
ATTORNEY WORK PRODUCT
PRIVILEGED & CONFIDENTIAL
 
Exhibit 10.23
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
BY AND BETWEEN
 
MANHATTAN PHARMACEUTICALS, INC. AND DOUGLAS ABEL
 
This AMENDMENT TO EMPLOYMENT AGREEMENT (the "Amendment") is entered into as of
March 28, 2008, by and between Manhattan Pharmaceuticals, Inc. (the "Company")
and Douglas Abel (the "Executive").
 
WITNESSETH THAT:
 
WHEREAS, the Company and the Executive entered into that certain Employment
Agreement, dated as of April 1, 2005 (the "Agreement"); and
 
WHEREAS, the Company and the Executive desire to extend the Term (as defined in
the Agreement) of the Agreement by a period of one year.
 
NOW THEREFORE, for and in consideration of the foregoing, the Company and the
Executive hereby agree as follows:
 
1. The Term is hereby extended by one year, through April 1, 2009, and,
notwithstanding any other provision of the Agreement to the contrary, such
one-year extension shall be deemed an "Additional Term" (as defined in the
Agreement).
 
2. This Amendment may be executed in counterparts, each of which shall
constitute an original, but both of which together shall constitute one and same
instrument. This Amendment shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York, without giving effect to
its principles of conflicts of laws.
 
3. Except as specifically amended hereby, the Agreement remains otherwise
unmodified and in full force an effect, and is hereby ratified by the Company
and the Executive.
 
IN WITNESS WHEREOF, the parties have signed this Amendment to Employment
Agreement as of the day and year set forth above.
 
MANHATTAN PHARMACEUTICALS, INC.


By: Michael McGuinness
Chief Financial Officer


/s/ Michael McGuinness



DOUGLAS ABEL


/s/ Douglas Abel

 

--------------------------------------------------------------------------------

